March 29, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                             ALEXIS FLORES, Appellant

NO. 14-11-00062-CR                      V.

                          THE STATE OF TEXAS, Appellee
                              ____________________

      We order that this court’s judgment of February 28, 2012 be vacated, set aside,
and annulled. We further order this court’s opinion of February 28, 2012 withdrawn.

      This cause was heard on the transcript of the record of the court below. Having
considered the record, this Court holds that there was no error in the judgment. The
Court orders the judgment AFFIRMED and that this decision be certified below for
observance.